


110 HCON 63 : Disapproving of the decision of the

U.S. House of Representatives
2007-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 63
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 16, 2007
			Received
		
		
			February 17, 2007
			Referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Disapproving of the decision of the
		  President announced on January 10, 2007, to deploy more than 20,000 additional
		  United States combat troops to Iraq.
	
	
		That—
			(1)Congress and the
			 American people will continue to support and protect the members of the United
			 States Armed Forces who are serving or who have served bravely and honorably in
			 Iraq; and
			(2)Congress
			 disapproves of the decision of President George W. Bush announced on January
			 10, 2007, to deploy more than 20,000 additional United States combat troops to
			 Iraq.
			
	
		
			Passed the House of
			 Representatives February 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
